— Appeal by defendant, as limited by his motion, from sentence of the Supreme Court, Queens County (Rubin, J.), imposed May 7,1982, the sentence being an indeterminate term of imprisonment of 3 to 9 years, upon his conviction of manslaughter in the first degree.
Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to an indeterminate term of imprisonment of 2Vs to 7 years. As so modified, sentence affirmed.
The People consent to a reduction of defendant’s sentence as herein provided, and, in our view, the sentence was excessive to the extent indicated herein. Mollen, P. J., Lazer, Bracken and Lawrence, JJ., concur.